Citation Nr: 0610593	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-31 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of penile surgery.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for chronic headaches. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1970 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 2004 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over this case was transferred to 
the RO in Wichita, Kansas.  

The veteran filed his original application for VA 
compensation or pension in April 1972.  A determination by 
the RO in June 1972 denied the veteran's claims of 
entitlement to service connection for sinusitis, residuals of 
penile surgery, and hemorrhoids.  The veteran did not 
initiate an appeal to the Board of that rating action by the 
RO by filing a timely notice of disagreement and, 
consequently, the unappealed June 1972 RO denial of his 
claims for service connection for sinusitis, residuals of 
penile surgery, and hemorrhoids became final.  See 
38 U.S.C.A. § 7105 (West 2002).  In May 2003 and thereafter, 
the veteran submitted additional evidence in an attempt to 
reopen those three service connection claims.          

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

With regard to the issues of whether new and material 
evidence has been received to reopen claims of entitlement to 
service connection for sinusitis, residuals of penile 
surgery, and hemorrhoids, it should be noted that the law 
provides that, except as provided in § 5108, when a claim is 
disallowed by an agency of original jurisdiction (AOJ), the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105 (West 2002).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence which is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) which is necessary 
to substantiate the claim; (2) which VA will seek to provide; 
(3) which the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession which pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). 

Furthermore, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all 
five elements of a service connection claim, which include: 
(1) veteran status; 
(2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

In the veteran's case, he has not been provided by VA with 
the notice which is required by the VCAA informing him of the 
evidence needed to reopen his claims of entitlement to 
service connection for sinusitis, residuals of penile 
surgery, and hemorrhoids or of any notice regarding finality 
of unappealed AOJ decisions and the requirements in law to 
reopen a service connection claim which was the subject of a 
prior final disallowance.  The issues of whether new and 
material evidence has been received to reopen claims of 
entitlement to service connection for sinusitis, residuals of 
penile surgery, and hemorrhoids, must, therefore, be remanded 
so that the required VCAA notice may be provided to the 
appellant.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).

With regard to the issue of entitlement to service connection 
for a low back disorder, the veteran's service medical 
records contain entries in June 1970 and in September 1970 
which document his complaints in service of low back pain.  
In September 1970, the veteran indicated that he had had an 
episode of low back pain prior to his entrance upon active 
duty in May 1970.  However, at a medical examination prior to 
induction in May 1970, no low back disorder was noted to have 
pre-existed the veteran's entrance upon active duty.  At an 
examination in November 1971 for ETS [expiration of term of 
service], the veteran's spine and other musculoskeletal 
system were reported as normal.  At the hearing in August 
2005, the veteran testified that after his separation from 
active service in January 1972, he sought treatment for low 
back pain at VA medical facilities and that he has been 
treated for low back pain at VA medical facilities for many 
years.  The record in this case does not contain a medical 
opinion addressing the medical question of whether it is at 
least as likely as not that the veteran has a current low 
back disability which is etiologically related to an incident 
in or manifestation during his active military service.  

On the record in this case, the Board finds that a medical 
examination and a medical opinion is necessary to decide the 
issue of entitlement to service connection for a low back 
disorder, see 38 C.F.R. § 3.159(c)(4) (2005), and this case 
will be remanded for that purpose.  Records of post-service 
VA or private treatment for low back pain would be pertinent 
to the issue on appeal of entitlement to service connection 
for a low back disorder and an attempt should be made while 
this case is in remand status to obtain copies of any such 
records.       

With regard to the issue of entitlement to service connection 
for chronic headaches, his service medical records contain an 
entry in April 1971 that the veteran complained of having had 
headaches for six months.  In November 1971, a service 
department optometrist found no pathology of the eyes to 
account for the veteran's complaints of headaches.  At the 
examination for service separation in November 1971, chronic 
headaches were not noted or diagnosed.  At the hearing in 
August 2005, the veteran testified that: he has had headaches 
since his separation from active service in January 1972; in 
September 1972, he sustained a blow to his head which caused 
an injury which required brain surgery; the head injury he 
sustained in September 1972 precipitated headaches, but he 
had had headaches in service and after service prior to the 
September 1972 head injury; he has a sinus problem for which 
he had undergone sinus surgery by a private physician three 
times; the records of those sinus surgeries are not 
available; sometimes his headaches are associated with 
episodes of sinusitis and at other times the headaches are 
separate from the episodes of sinusitis.  The record in this 
case does not contain a medical opinion addressing the 
medical question of whether it is at least as likely as not 
that the veteran has chronic headaches which are 
etiologically related to an incident in or manifestation 
during his active military service.

On the record in this case, the Board finds that a medical 
examination and a medical opinion is necessary to decide the 
issue of entitlement to service connection for chronic 
headaches, see 38 C.F.R. § 3.159(c)(4) (2005), and this case 
will also be remanded for that purpose.  Records of post-
service VA or private treatment for headaches would be 
pertinent to the issue on appeal of entitlement to service 
connection for a low back disorder and an attempt should be 
made while this case is in remand status to obtain copies of 
any such records.       

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The AMC should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The AMC 
should specifically inform the appellant 
of the nature of evidence necessary to 
reopen and substantiate his claims of 
entitlement to service connection for 
sinusitis, residuals of penile surgery, 
and hemorrhoids, what evidence, if any, 
VA will request on his behalf, and what 
evidence he is requested to provide.  The 
AMC's letter to the appellant should also 
inform him of the five elements of his 
claims for service connection for 
sinusitis, residuals of penile surgery, 
and hemorrhoids discussed by the Court in 
Dingess/Hartman, supra.

2.  The AMC should also request that the 
veteran identify all physicians and 
medical facilities, VA or non-VA, which 
have treated him for complaints of low 
back pain and/or complaints of headaches 
since his separation from active service 
in January 1972.  After obtaining any 
necessary releases from the veteran, the 
AMC should attempt to obtain copies of 
any such records.

3.  The AMC should then arrange for the 
veteran to be scheduled for orthopedic 
and neurological examinations by 
physicians with appropriate training and 
expertise.  It is imperative that the 
examiners review the pertinent medical 
records, including service medical 
records, and other documents in the 
claims file.  Each examiner should order 
any diagnostic studies which he or she 
considers to be indicated by the 
circumstances of the case.  

After a clinical examination of the 
veteran, review of the claims file, and 
review of the reports of any diagnostic 
studies which were ordered and completed, 
the orthopedic examiner should determine 
whether the veteran has a current 
disorder of the low back/lumbosacral 
spine and, if so, respond to the 
following question: Is it more likely 
(greater than 50 percent probability), 
less likely (less than 50 percent 
probability), or at least as likely as 
not (50 percent probability) that the 
veteran's current low back disability is 
etiologically related to an incident in 
or manifestation during the veteran's 
active military service?  

After a clinical examination of the 
veteran, review of the claims file, and 
review of the reports of any diagnostic 
studies which were ordered and completed, 
the neurological examiner should 
determine whether the veteran has a 
chronic headache disorder and, if so, 
respond to the following question: Is it 
more likely (greater than 50 percent 
probability), less likely (less than 50 
percent probability), or at least as 
likely as not (50 percent probability) 
that the veteran's current chronic 
headache disorder is etiologically 
related to an incident in or 
manifestation during the veteran's active 
military service?  

A rationale should be provided by each 
examiner for the opinion expressed.

4.  The AMC should then re-adjudicate the 
remanded issues based on a consideration 
of all of the evidence of record.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that 
all claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 



